Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/24/2021, with respect to the rejections of claims 1-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further consideration and search, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-11, 13-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest an interactive poster, comprising: a first near-field communications (NFC) antenna; a first memory configured to store first content; a controller configured to control operation of a display; and a power harvester configured to output power based only on energy received by the first NFC antenna, wherein the first NFC antenna is located at a first position and wherein the controller is configured to change display of first content to second content directly in response to the first NFC antenna being tapped by a user device including an NFC circuit, wherein the output power by the power harvester solely powers the controller, the first memory, and the display, the display being an e-paper display.
Regarding claim 13, the prior art fails to disclose or fairly suggest an interactive poster, comprising: a first memory area configured to store instructions; a plurality of near-field communications (NFC) antennas; a controller configured to control a display based on the instructions; a power harvester configured to output power for the controller, wherein the controller is configured to change display of first content to second content directly in response to a signal generated when a first near-field communications (NFC) antenna is tapped with a user device including an NFC circuit, the controller to change display of the first content to the second content based on information linking the first NFC antenna to a first selectable area of the first content, and the power harvester configured to output power based only on energy received by the first NFC antenna, wherein the output power by the power harvester solely powers the controller, the first memory, and the display, the display being an e-paper display.
Regarding claim 18, the prior art fails to disclose or fairly suggest a method for controlling an interactive poster, comprising: receiving a detection signal based on energy from a first near-field communications (NFC) antenna; converting, by a power harvester, only the energy received by the first NFC antenna into power; and changing content on a display of the interactive poster directly in response to the detection signal, wherein the first NFC antenna is located at a first position, wherein changing the content on the display includes changing display of first content to second content, and wherein the first NFC antenna is tapped by a user device including an NFC circuit, the content change performed by a controller operating based on the converted power, wherein the converted power from the power harvester solely powers the controller, the first memory, and the display, the display being an e-paper display.
Dependent claims 2-11, 14-17, 19-21 and 23 are allowed with their base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687